Name: 84/374/EEC: Commission Decision of 4 July 1984 concerning certain protective measures against foot-and-mouth disease in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  animal product;  tariff policy;  means of agricultural production
 Date Published: 1984-07-26

 Avis juridique important|31984D037484/374/EEC: Commission Decision of 4 July 1984 concerning certain protective measures against foot-and-mouth disease in Greece Official Journal L 196 , 26/07/1984 P. 0051 - 0052*****COMMISSION DECISION of 4 July 1984 concerning certain protective measures against foot-and-mouth disease in Greece (84/374/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 83/646/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 83/646/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (4), as amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas foot-and-mouth disease has occurred in Greece; whereas in view of the large-scale trade both in animals and fresh meat this disease is liable to endanger the herds of other Member States; Whereas measures taken by the Greek authorities have enabled the disease to be restricted to a limited part of their territory and it is therefore suitable to limit restrictive measures to consignments from that region; Whereas certain Member States have already taken protective measures in this regard; whereas it is necessary that the Member States should take appropriate coordinated measures to control the disease; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Member States shall forbid the introduction into their territory of bovine animals and pigs coming from the part of the territory in Greece indicated in the Annex. Article 2 The Member States shall forbid the introduction into their territory of fresh meat of cattle, pigs, sheep and goats and meat-based products, other than products which have been submitted to treatments as foreseen by Article 4 (1) of Directive 80/215/EEC, coming from the part of the territory in Greece indicated in the Annex. Article 3 1. The animal health certificate mentioned in Directive 64/432/EEC and accompanying the animals coming from Greece must be completed in the following manner: 'Animals conforming to Commission Decision 84/374/EEC of 4 July 1984.' 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat (6) and accompanying fresh meat dispatched from Greece must bear the following entry: 'Meat conforming to Commission Decision 84/374/EEC of 4 July 1984.' 3. The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976 on health problems affecting intra-Community trade in meat products (7) and accompanying meat products as referred to in Article 2 dispatched from Greece must bear the following entry: 'Products conforming to Commission Decision 84/374/EEC of 4 July 1984.' Article 4 The Member States shall amend the measures they apply to trade so that they comply with this Decision. They shall immediately inform the Commission thereof. Article 5 The Commission shall follow the development of the situation and may amend this Decision in the light of such development. Article 6 This Decision is addressed to the Member States. Done at Brussels, 4 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 360, 23. 12. 1983, p. 44. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No 121, 29. 7. 1964, p. 2012/64. (7) OJ No L 26, 31. 1. 1977, p. 85. ANNEX The part of the territory known as Evros.